TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00791-CR
NO. 03-10-00792-CR


Larry Donnell Penson, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF BASTROP COUNTY, 21ST JUDICIAL DISTRICT
NOS. 11,518 & 11,520
HONORABLE CHRISTOPHER DARROW DUGGAN, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Appellant Larry Donnell Penson pled guilty in 2005 to two second-degree felony
offenses of delivery of a controlled substance, and the trial court placed him on deferred adjudication
community supervision for five years in each cause.  The State filed a motion to adjudicate in each
cause in 2010, alleging Penson's multiple violations of the terms and conditions of his community
supervision.  After a hearing--at which Penson pled true to the State's allegations--the trial court
found the State's allegations to be true, found further that Penson committed two additional offenses
of assault, and adjudicated Penson's guilt for the two offenses of delivery of a controlled substance,
sentencing him to two years' imprisonment for each offense with sentences to run concurrently.
		Penson's court-appointed attorney has filed a motion to withdraw in each cause
supported by a brief concluding that these appeals are frivolous and without merit.  The brief meets
the requirements of Anders v. California, 386 U.S. 738, 744 (1967), by presenting a professional
evaluation of the records demonstrating why there are no arguable grounds to be advanced.  See also
Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie
v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim.
App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969).  Penson was sent a copy of
counsel's brief and was advised of his right to examine the appellate records and to file a pro se brief.
See Anders, 386 U.S. at 744.  No pro se brief has been filed and no extension of time was requested.
		We have reviewed the records in both causes and find no reversible error.  See Garner
v. State, 300 S.W.3d 763, 766 (Tex. Crim. App. 2009); Bledsoe v. State, 178 S.W.3d 824, 826-27
(Tex. Crim. App. 2005).  We agree with counsel that the appeal is frivolous.  Counsel's motions to
withdraw are granted.  The judgments of conviction are affirmed.


  
 Jeff Rose, Justice
Before Justices Puryear, Pemberton and Rose
Affirmed
Filed:   August 5, 2011
Do Not Publish